
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3


CONSENT AND FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT


        THIS CONSENT AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
"Amendment") is entered into as of April 5, 2004, by and among Lenders, WELLS
FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders ("Agent") and, on the other hand, MIDWAY
HOME ENTERTAINMENT INC., a Delaware corporation ("Midway"), MIDWAY AMUSEMENT
GAMES, LLC, a Delaware limited liability company ("MAG"; Midway and MAG are
referred to hereinafter each individually as a "Borrower", and individually and
collectively, jointly and severally, as the "Borrowers"), MIDWAY GAMES INC., a
Delaware corporation ("Parent"), MIDWAY GAMES WEST INC., a California
corporation ("MGW"), MIDWAY INTERACTIVE INC., a Delaware corporation ("MI"),
MIDWAY SALES COMPANY, LLC, a Delaware limited liability company ("MSC"), MIDWAY
HOME STUDIOS INC., a Delaware corporation ("MHS"), and SURREAL SOFTWARE INC., a
Washington corporation ("Surreal"; Parent, MGW, MI, MSC, MHS and Surreal, are
referred to hereinafter each individually as a "U.S. Credit Party" and
individually and collectively, jointly and severally, as the "U.S. Credit
Parties")

        WHEREAS, Borrowers, U.S. Credit Parties, Agent, and Lenders are parties
to that certain Loan and Security Agreement dated as of March 3, 2004 (as
amended, modified or supplemented from time to time, the "Loan Agreement");

        WHEREAS in connection with an the acquisition of Surreal by Parent,
Surreal will retain in excess of $600,000 of contingent liabilities including
$2,135,000 of which are related to the lease of property at 701 North 34th
Street, Suite 301, Seattle, WA 98103 (the "Lease");

        WHEREAS, Borrowers and U.S. Credit Parties desire for Agent and Required
Lenders to consent to retention of contingent liabilities related to the Lease
as set forth herein; and

        WHEREAS, Borrowers, U.S. Credit Parties, Agent and Lenders have agreed
to amend the Loan Agreement in certain respects, subject to the terms and
conditions contained herein.

        NOW THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto agree as follows:

        1.    Defined Terms.    Unless otherwise defined herein, capitalized
terms used herein shall have the meanings ascribed to such terms in the Loan
Agreement.

        2.    Consent.    Subject to the satisfaction of the conditions set
forth in Section 5 below, Agent and Required Lenders hereby consent to the
acquisition of Surreal as a "Permitted Acquisition"; provided that all of the
conditions set forth in the definition of Permitted Acquisition have been
satisfied except for the condition set forth as (i) in such definition relating
to the retention of

--------------------------------------------------------------------------------



contingent liabilities in excess of $600,000; and provided further that, with
respect to the condition (i), the contingent liabilities retained shall not
exceed $2,735,000. This is a limited consent and shall not be deemed to
constitute a waiver of, or consent to, any other future breach of the Loan
Agreement (as amended by this Amendment).

        3.    Amendment to Loan Agreement.    Subject to the satisfaction of the
conditions set forth in Section 5 hereof, Schedules P-1, 5.4, 5.5, 5.7(a),
5.7(b), 5.7(c), 5.8(b), 5.8(c), 5.14, 5.18 and 5.20 to the Loan Agreement are
amended and replaced with the schedules set forth on Exhibit A hereto.

        4.    Ratification.    This Amendment, subject to satisfaction of the
conditions provided below, shall constitute an amendment to the Loan Agreement
and all of the Loan Documents as appropriate to express the agreements contained
herein. In all other respects, the Loan Agreement and the Loan Documents shall
remain unchanged and in full force and effect in accordance with their original
terms.

        5.    Conditions to Effectiveness.    This Amendment shall become
effective as of the date hereof and upon the satisfaction of the following
conditions precedent:

        (a)   Each party hereto shall have executed and delivered this Amendment
to Agent;

        (b)   Companies shall have delivered to Agent such documents, agreements
and instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent;

        (c)   No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment; and

        (d)   All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.

        6.    Miscellaneous.    

        (a)    Warranties and Absence of Defaults.    In order to induce Agent
to enter into this Amendment, each Company hereby warrants to Agent, as of the
date hereof, that the representations and warranties of Companies contained in
the Loan Agreement are true and correct as of the date hereof as if made on the
date hereof (other than those which, by their terms, specifically are made as of
certain dates prior to the date hereof).

        (b)    Expenses.    Companies, jointly and severally, agree to pay on
demand all costs and expenses of Agent (including the reasonable fees and
expenses of outside counsel for Agent) in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents provided for herein or delivered or

2

--------------------------------------------------------------------------------



to be delivered hereunder or in connection herewith. All obligations provided
herein shall survive any termination of this Amendment and the Loan Agreement as
amended hereby.

        (c)    Governing Law.    This Amendment shall be a contract made under
and governed by the internal laws of the State of Illinois.

        (d)    Counterparts.    This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

        7.    Release.    

        (a)   In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company, on behalf of itself
and its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their successors and assigns, and their present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, each
Lender and all such other Persons being hereinafter referred to collectively as
the "Releasees" and individually as a "Releasee"), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a "Claim" and collectively, "Claims")
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which such Company or any of its successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

        (b)   Each Company understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

        (c)   Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

3

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized and delivered as
of the date first above written.

  MIDWAY HOME ENTERTAINMENT INC.,
a Delaware corporation
 
MIDWAY AMUSEMENT GAMES, LLC,
a Delaware limited liability company
 
MIDWAY GAMES INC.,
a Delaware corporation
 
MIDWAY GAMES WEST INC.,
a California corporation
 
MIDWAY INTERACTIVE INC.,
a Delaware corporation
 
MIDWAY SALES COMPANY, LLC,
a Delaware limited liability company
 
MIDWAY HOME STUDIOS INC.,
a Delaware corporation
 
SURREAL SOFTWARE INC.,
a Washington corporation
 
Each By
 
/s/  THOMAS E. POWELL      

--------------------------------------------------------------------------------

  Title   EVP Finance, CFO & Treasurer
 
WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent, as UK Security
Trustee and as a Lender
 
By
 
/s/  JOHN T. LEONARD      

--------------------------------------------------------------------------------

  Title   Vice President

Signature page to Consent and First Amendment to Loan and Security Agreement

--------------------------------------------------------------------------------



List of Exhibits

Exhibit A—Revised Schedules

--------------------------------------------------------------------------------





QuickLinks


CONSENT AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
